DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the double patenting rejection should be withdrawn.
In response, the Examiner respectfully disagree. The amendments made to independent Claims 21 and 31 does not over the double patenting rejection because the claims are still rather broad. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No.10,806,310. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are very obvious in light of US 10,806,310. The cited patent recited “a nozzle”. Nozzles inherently are shaped in the form of a dome with an opening in the apex thereof. The instant application recited “the nozzle having a dome; ..the opening located in the apex of the dome; ..the nozzle having an upper surface of the dome shape”. Although the cited patent does not disclose “a nozzle guard”; it would be very obvious for the nozzle of the cited patent to be attached to the container via an element which can be called “a nozzle guard”.
Claim 21 merely added the limitations “a nozzle guard located over a majority of the upper surface of the dome”, “the nozzle guard having a guard opening above the nozzle opening”, “the nozzle guard is configured to eliminate or slow wear of the nozzle opening” are still very obvious in light of the cited patent and does not change the broadness of the claim as a whole.
Claim 36 merely added the limitations “the nozzle having a nozzle shape profile”, “the nozzle guard having a nozzle guard shape profile, wherein the nozzle shape profile and the nozzle guard shape profile are the same shape profile”, “wherein the nozzle guard is configured to serve as a wear guard” are still very obvious in light of the cited patent and does not change the broadness of the claim as a whole.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No.10,542,854. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are very obvious in light of US 10,542,854. The cited patent recited “a nozzle”. Nozzles inherently are shaped in the form of a dome with an opening in the apex thereof. The instant application recited “the nozzle having a dome; ..the opening located in the apex of the dome; ..the nozzle having an upper surface of the dome shape”. Although the cited patent does not disclose “a nozzle guard”; it would be very obvious for the nozzle of the cited patent to be attached to the container via an element which can be called “a nozzle guard”.
Claim 21 merely added the limitations “a nozzle guard located over a majority of the upper surface of the dome”, “the nozzle guard having a guard opening above the nozzle opening”, “the nozzle guard is configured to eliminate or slow wear of the nozzle opening” are still very obvious in light of the cited patent and does not change the broadness of the claim as a whole.
Claim 36 merely added the limitations “the nozzle having a nozzle shape profile”, “the nozzle guard having a nozzle guard shape profile, wherein the nozzle shape profile and the nozzle guard shape profile are the same shape profile”, “wherein the nozzle guard is configured to serve as a wear guard” are still very obvious in light of the cited patent and does not change the broadness of the claim as a whole.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651